Title: From Thomas Jefferson to John Langdon, 11 September 1785
From: Jefferson, Thomas
To: Langdon, John



Dear Sir
Paris. Sep. 11. 1785.

Your Capt. Yeaton being here furnishes me an opportunity of paying the tribute of my congratulations on your appointment to the government of your state, which I do very sincerely. He gives me the grateful intelligence of your health and that of Mrs. Langdon. Anxious to promote your service, and beleiving he could do it by getting himself naturalized here and authorised to command your vessel, he came from Havre to Paris. But on making the best enquiries I could, it seemed that the time requisite to go through with this business would be much more than he could spare. He therefore declined it. I wish it were in my power to give you a hope that our commerce either with this country or it’s islands was likely to be put on a better footing. But if it be altered at all, it will probably be for the worse. The regulations respecting their commerce are by no means sufficiently stable to be relied on. Europe is in quiet and likely to remain so. The affairs of the Emperor and Dutch are as good as settled, and no other cloud portends any immediate storm. You have heard much of American vessels taken by the Barbary pyrates. The Emperor of Marocco took one last winter (the brig Betsey from Philadelphia). He did not however reduce the crew to slavery nor confiscate the vessel or cargo. He has lately delivered up the crew on the sollicitation of the Spanish court. No other has ever been taken by them. There are indeed rumours of one having been lately taken by the Algerines. The fact is possible, as there is nothing to hinder their taking them but it is not as yet confirmed. I have little doubt but that we shall be able to place our commerce on a proper footing with the Barbary states this summer, and thus not only render our navigation to Portugal and Spain safe but open the Mediterranean as formerly. In spite of treaties, England is still our enemy. Her hatred is deeprooted and cordial, and nothing is wanting with her but the power to wipe us and the land we live on out of existence. Her interest however is her ruling passion: and the late American measures have struck at that so vitally, and with an energy too of which she had thought us quite incapable, that a [pos]sibility seems to open of forming some arrangement with her. When they shall see decidedly that without it we shall suppress their commerce with us, they will be agitated by their avarice on one hand, and their hatred and their fear of us on the other. The result of this conflict  of d[irty passions] is yet [to be] awaited. The body of the people of this country love us cordially. But ministers and merchants love nobody. The merchants here are endeavouring to exclude us from their islands. The ministers will be governed in it by political motives, and will do it, or not do it, as these shall appear to dictate, without love or hatred to any body. It were to be wished they were able to combine better the various circumstances which prove beyond a doubt that all the advantages of their colonies result in the end to the mother country. I pray you to present me in the most friendly terms to Mrs. Langdon and to be assured of the esteem with which I am, Your excellency’s Most obedient & most humble servt.,

Th: Jefferson

